

Exhibit 10.2

FIFTH AMENDMENT TO CREDIT AGREEMENT
This FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of the 5th day of November,
2015 (this “Amendment”), is entered into among CRAWFORD & COMPANY, a Georgia
corporation (“Crawford”), CRAWFORD & COMPANY RISK SERVICES INVESTMENTS LIMITED,
a limited company incorporated under the laws of England and Wales with
registered number 02855446 (the “UK Borrower”), CRAWFORD & COMPANY (CANADA)
INC., a corporation incorporated under the laws of Canada (the “Canadian
Borrower”), CRAWFORD & COMPANY (AUSTRALIA) PTY. LTD., a proprietary limited
organized in Australia (ABN 11 002 317 133) (the “Australian Borrower” and,
together with Crawford, the UK Borrower and the Canadian Borrower, the
“Borrowers”), the Subsidiary Guarantors under the hereinafter defined Credit
Agreement, the Lenders under the hereinafter defined Credit Agreement party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent under
the hereinafter defined Credit Agreement (the “Administrative Agent”).
RECITALS
A.    Reference is made to the Credit Agreement, dated as of December 8, 2011,
between the Borrowers, the Lenders party thereto from time to time and the
Administrative Agent (as amended by the First Amendment to Credit Agreement,
dated as of July 20, 2012, the Second Amendment to Credit Agreement and First
Amendment to Guaranty Agreement, dated as of May 24, 2013, the Third Amendment
to Credit Agreement, Amendment to Pledge and Security Agreement and Limited
Waiver, dated as of November 25, 2013, and the Fourth Amendment to Credit
Agreement, Second Amendment to Pledge and Security Agreement, Second Amendment
to Guaranty Agreement and Limited Consent, dated as of November 28, 2014, the
“Credit Agreement”). Capitalized terms not otherwise defined herein shall have
the meaning given to such terms in the hereinafter defined Amended Credit
Agreement.
B.    The Borrowers have requested and the Lenders party hereto and the
Administrative Agent have agreed, on the terms and subject to the conditions set
forth herein, to amend the Credit Agreement as set forth herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
AMENDMENTS
1.1    The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended by replacing the first sentence therein with the
following:
““Consolidated EBITDA” means, for any Reference Period for any Person, the
aggregate of (i) Consolidated Net Income for such period for such Person, plus
(ii) without duplication and to the extent deducted in determining

1

--------------------------------------------------------------------------------



Exhibit 10.2

Consolidated Net Income for such period, the sum of (A) interest expense,
(B) income tax expense, (C) depreciation and amortization, (D) non-cash
stock-based compensation expense, (E) all other non-cash charges (but excluding
any non-cash charge that will result in a cash charge in a future Reference
Period), (F) expenses actually paid in connection with (i) the consummation of
this Agreement and (ii) the consummation of any Restricted Payment made in
accordance with Section 8.6(a)(v), (G) charges or expenses related to corporate
restructuring, discontinuance or diminishment of business lines and severance,
(H) non-recurring fees and expenses (or any amortization thereof) related to
Permitted Acquisitions, issuances of Indebtedness (including amendments and
waivers in connection with any such issuance of Indebtedness), Equity Issuances
or Asset Dispositions, in each case whether or not consummated, and (I) losses
from Asset Dispositions, minus (iii) without duplication and to the extent
included in determining Consolidated Net Income for such period, the sum of
(A) gains from Asset Dispositions and (B) gains attributable to the write-up of
assets; provided, however, that (x) the amounts included pursuant to clauses
(ii)(F) and (ii)(H) above shall not exceed, in the aggregate, in any Reference
Period ending on or before December 31, 2016, five percent (5%) of Consolidated
EBITDA for such period, (y) the amounts included pursuant to clause (ii)(G)
above shall not exceed (I) during 2015, $27,000,000 in the aggregate,
(II) during 2016, $13,000,000 in the aggregate, (III) during 2015 and 2016
together, $38,000,000 in the aggregate, and (IV) in any Reference Period ending
during 2015 or 2016, $27,000,000 in the aggregate, and (z) the amounts included
pursuant to clauses (ii)(F), (ii)(G) and (ii)(H) above shall not exceed, in the
aggregate, in any Reference Period ending after 2016, five percent (5%) of
Consolidated EBITDA for such period.”
1.2    Section 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order:
““Anti-Corruption Laws” means all laws, rules and regulations of any
jurisdiction applicable to the Consolidated Entities from time to time
concerning or relating to money laundering, bribery or corruption, including the
Foreign Corrupt Practices Act, the Corruption of Foreign Public Officials Act
(Canada) and the U.K. Bribery Act, and any enabling legislation or executive
order related thereto.”
““FCPA Matter” means those activities associated with certain of the
Consolidated Entities’ operations that took place prior to the Fifth Amendment
Effective Date in size and scope as discussed with the Lenders on October 13,
2015 and potentially implicating Anti-Corruption Laws. For the avoidance of
doubt, the FCPA Matter shall not include any activities not of the scope
discussed with the Lenders, regardless of whether such other activities are
related thereto or subsequently identified in connection with any investigation
related to the FCPA Matter.”

2

--------------------------------------------------------------------------------



Exhibit 10.2

““Fifth Amendment Effective Date” means November 5, 2015.”
““Immaterial Foreign Subsidiary” means any Foreign Subsidiary (other than a
Borrower) that, as of the last day of the most recent fiscal quarter of the
Consolidated Entities for which Crawford has delivered the financial statements
required by Section 6.1, had Consolidated EBITDA (determined on a consolidating
basis for such Foreign Subsidiary and its Subsidiaries) less than zero.”
1.3    Section 5.23(b) of the Credit Agreement is hereby amended by deleting
“the Foreign Corrupt Practices Act” therefrom and substituting therefor “any
Anti-Corruption Laws”.
1.4    Section 5.23 of the Credit Agreement is hereby amended by inserting the
following as Section 5.23(c):
“(c)    The Consolidated Entities have developed and implemented anti-corruption
policies and procedures that include internal controls, management oversight,
monitoring, audit and training designed to promote and achieve compliance by the
Consolidated Entities and their respective directors, officers, employees and
agents with applicable Anti-Corruption Laws. Other than with respect to the FCPA
Matter, the Consolidated Entities and, to their knowledge, their respective
officers, employees, directors and agents, are in compliance with all
Anti-Corruption Laws in all material respects and have not engaged in bribery
(including the making of any facilitation payments) or taken any other direct or
knowingly taken any indirect action that would result in a violation of
Anti-Corruption Laws in any material respect, including making, offering,
promising, authorizing or receiving any bribe or other payment, gift,
entertainment, rebate or any other thing of value to or from (i) any government
official or employee (including employees of state-owned or controlled entities
or public international organizations), (ii) any political party or party
official, or candidate for public office, (iii) any public international
organization or (iv) or any commercial entity or individual, in each case,
intended to induce such Person to act or fail to act in order to obtain or
retain business or otherwise gain an improper business advantage, in each case,
in violation of Anti-Corruption Laws in any material respect. The Consolidated
Entities have taken or are taking such steps as are necessary or reasonably
desirable in their determination to remediate any deficiencies in their internal
policies and procedures relating to Anti-Corruption Laws that were identified
during the course of their investigation of the FCPA Matter.”
1.5    Section 6.11 of the Credit Agreement is hereby amended in its entirety as
follows:
“6.11    OFAC, PATRIOT Act Compliance, Anti-Corruption Laws. Each Borrower will,
and will cause each of its Subsidiaries to, (i) refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States, the United Kingdom, Canada or Australia
administered by OFAC or any other Governmental Authority,

3

--------------------------------------------------------------------------------



Exhibit 10.2

(ii) provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act and (iii) comply with all
Anti-Corruption Laws in all material respects.”
1.6    Section 7.1 of the Credit Agreement is hereby amended in its entirety as
follows:
“7.1    Leverage Ratio. Crawford will not permit the Leverage Ratio as of the
last day of the applicable fiscal quarter to be greater than the following:
Fiscal Quarters Ending
Maximum Leverage Ratio
Closing Date through September 30, 2016
3.75 to 1.00
December 31, 2016, through September 30, 2017
3.50 to 1.00
Thereafter
3.25 to 1.00

1.7    Section 7.2 of the Credit Agreement is hereby amended in its entirety as
follows:
“7.2    Fixed Charge Coverage Ratio. Crawford will not permit the Fixed Charge
Coverage Ratio as of the last day of any fiscal quarter to be less than
1.25:1.00.”
1.8    Section 8.4 of the Credit Agreement is hereby amended by (i) deleting
“and” from the end of Section 8.4(vi), (ii) replacing the period at the end of
Section 8.4(vii) with “; and” and (iii) inserting as Section 8.4(viii) the
following:
“(viii)    the sale or other disposition of Capital Stock or assets of an
Immaterial Foreign Subsidiary; provided that (x) the book value of such Capital
Stock and assets shall not exceed, in the aggregate, $15,000,000, and (y) no
Default or Event of Default shall have occurred and be continuing or would
immediately result therefrom.”
1.9    Section 8.4 of the Credit Agreement is hereby amended by deleting “or
agree to make” in the first sentence thereof.
1.10    Sections 8.1, 8.3, and 8.12 of the Credit Agreement are hereby amended
by deleting the words “, or agree to do any of the foregoing” in the first
sentence of each such section.
1.11    Article VIII of the Credit Agreement is hereby amended by inserting as
Section 8.16 the following:
“8.16    Use of Proceeds. Each Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or, to their knowledge, indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds, in violation of any Anti-Corruption Laws.”

4

--------------------------------------------------------------------------------



Exhibit 10.2

ARTICLE II
CONDITIONS OF EFFECTIVENESS
2.1    This Amendment shall become effective as of the date (the “Effective
Date”) when, and only when, each of the following conditions precedent shall
have been satisfied:
(a)The Administrative Agent shall have received an executed counterpart hereof
from each of the Credit Parties and the Lenders party hereto (which Lenders
shall constitute the Required Lenders).
(b)The Administrative Agent shall have received a certificate, signed by the
president, chief executive officer or chief financial officer of Crawford, dated
the Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying that (i) all representations and warranties of
the Credit Parties contained in this Amendment, the Credit Agreement and the
other Credit Documents qualified as to materiality shall be true and correct and
those not so qualified shall be true and correct in all material respects, in
each case as of the Effective Date (except to the extent any such representation
or warranty is expressly stated to have been made as of a specific date, in
which case such representation or warranty shall be true and correct as of such
date); (ii) no Default or Event of Default has occurred and is continuing;
(iii) no Material Adverse Effect has occurred since December 31, 2014, and there
exists no event, condition or state of facts that could reasonably be expected
to result in a Material Adverse Effect; and (iv) all conditions to the
effectiveness of this Amendment set forth in this Section 2.1 have been
satisfied or waived as required hereunder.
(c)Crawford shall have paid all fees set forth in the letter agreement executed
by the Administrative Agent or any Affiliate thereof and Crawford in connection
with this Amendment and all reasonable expenses of the Administrative Agent and
its Affiliates required under Section 11.1 of the Credit Agreement invoiced on
or prior to the Effective Date (including reasonable fees and expenses of
counsel) in connection with this Amendment, the other Credit Documents and the
transactions contemplated hereby.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that (i) each of the representations and warranties of such Credit Party
contained in the Credit Agreement and in the other Credit Documents qualified as
to materiality is true and correct and each not so qualified is true and correct
in all material respects on and as of the date hereof, both immediately before
and after giving effect to this Amendment (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); (ii) this Agreement has been duly authorized, executed
and delivered by each Credit Party and constitutes the legal, valid and binding
obligation of such Credit Party, enforceable against its in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law);
and (iii) no Default or Event of Default shall have

5

--------------------------------------------------------------------------------



Exhibit 10.2

occurred and be continuing on the date hereof, both immediately before and
immediately after giving effect to this Amendment.


ARTICLE IV
ACKNOWLEDGEMENT AND CONFIRMATION
Each Credit Party hereby confirms and agrees that, after giving effect to this
Amendment, the Credit Agreement and the other Credit Documents remain in full
force and effect and enforceable against such Credit Party in accordance with
their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect (other than as expressly amended hereby), and
represents and warrants to the Administrative Agent and the Lenders that it has
no knowledge of any claims, counterclaims, offsets or defenses to or with
respect to its obligations under the Credit Documents, or if such Credit Party
has any such claims, counterclaims, offsets, or defenses to the Credit Documents
or any transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
Without limiting the foregoing, each Credit Party consents to the amendment of
the Credit Agreement effected by Article I and confirms for the benefit of the
Lenders and the Administrative Agent that (i) if applicable, its obligations (A)
as a Subsidiary Guarantor under the applicable Guaranty and (B) under the
Security Documents to which it is a party are not discharged or (except as set
out in clause (ii) below) otherwise affected by those amendments or the other
provisions of this Amendment and shall accordingly continue in full force and
effect; and (ii) the Guaranty Obligations and Secured Liabilities (howsoever
defined in each relevant Security Document) shall after the Effective Date
extend to the obligations of each Credit Party (as applicable) under the Credit
Agreement as amended hereby and under any other Credit Documents. This
acknowledgement and confirmation by the Credit Parties is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment,
and each Credit Party acknowledges that the Administrative Agent and the Lenders
would not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.


ARTICLE V
MISCELLANEOUS
5.1    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
5.2    Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement and the other Credit Documents, including the Security Documents and
the Guaranty, shall continue in full force and effect in accordance with the
provisions thereof on the date hereof, and each Credit Party ratifies and
reaffirms the grant of security interests and liens granted and ratifies and
reaffirms the guarantee of obligations (including in relation to the Credit
Agreement as amended hereby) by such Credit Party in favor of the Administrative
Agent for the benefit of the Lenders. As used in the Credit Agreement or any
other Credit Document, “hereinafter,” “hereto,” “hereof,” and words of similar
import shall, unless the context otherwise requires, mean the Credit Agreement
or such other Credit Document after giving effect to this Amendment. Any
reference to the Credit Agreement or any of the other Credit Documents

6

--------------------------------------------------------------------------------



Exhibit 10.2

herein or in any other Credit Documents shall refer to the Credit Agreement and
Credit Documents as amended hereby. This Amendment is limited as specified and
shall not constitute or be deemed to constitute an amendment, modification or
waiver of any provision of the Credit Agreement, the Credit Agreement or any
other Credit Document except as expressly set forth herein. This Amendment shall
constitute a Credit Document under the terms of the Credit Agreement.
5.3    Expenses. Crawford agrees on demand to (i) pay the reasonable fees and
expenses of counsel for the Administrative Agent and (ii) reimburse the
Administrative Agent for all reasonable documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, in each case, in
connection with the preparation, negotiation, execution and delivery of this
Amendment.
5.4    Severability. To the extent any provision of this Amendment is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
any such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.
5.5    Successors and Assigns. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.
5.6    Construction. The headings of the various sections and subsections of
this Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.
5.7    Counterparts; Integration. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or in electronic
format (e.g., “pdf” or “tif” file format) shall be effective as delivery of a
manually executed counterpart of this Amendment. This Amendment constitutes the
entire contract among the parties hereto with respect to the subject matter
hereof and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
[remainder of page intentionally left blank]

7

--------------------------------------------------------------------------------



Exhibit 10.2

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.
CRAWFORD & COMPANY
By:    /s/ Joseph R. Caporaso        
Name:    Joseph R. Caporaso            
Title:    SVP & Treasurer            
CRAWFORD & COMPANY RISK SERVICES INVESTMENTS LIMITED
By:    /s/ Ian Muress                
Name:    Ian Muress                
Title:    Director                
CRAWFORD & COMPANY (CANADA) INC.
By:    /s/ Joseph R. Caporaso        
Name:    Joseph R. Caporaso            
Title:    Treasurer                
EXECUTED by CRAWFORD & COMPANY (AUSTRALIA) PTY. LTD. in accordance with section
127(1) of the Corporations Act 2001 (Cwlth) by authority of its directors:
By:    /s/ Andrew John Bart            
Name:    Andrew John Bart            
Title:    Director                
By:    /s/ Ian Muress                
Name:    Ian Muress                
Title:    Director                

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2



CRAWFORD & COMPANY INTERNATIONAL, INC.
By:    /s/ Joseph R. Caporaso        
Name:    Joseph R. Caporaso            
Title:    VP & Treasurer            
CRAWFORD & COMPANY EMEA / A-P HOLDINGS LIMITED
By:    /s/ Ian Muress                
Name:    Ian Muress                
Title:    Director                
CRAWFORD & COMPANY ADJUSTERS LIMITED
By:    /s/ Ian Muress                
Name:    Ian Muress                
Title:    Director                
GARDEN CITY GROUP, LLC
By:    /s/ Joseph R. Caporaso        
Name:    Joseph R. Caporaso            
Title:    Treasurer                
CRAWFORD LEASING SERVICES, INC.
By:    /s/ Joseph R. Caporaso        
Name:    Joseph R. Caporaso            
Title:    SVP & Treasurer            

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2

RISK SCIENCES GROUP, INC.
By:    /s/ Joseph R. Caporaso        
Name:    Joseph R. Caporaso            
Title:    SVP & Treasurer            
BROADSPIRE SERVICES, INC.
By:    /s/ Joseph R. Caporaso        
Name:    Joseph R. Caporaso            
Title:    Treasurer                
BROADSPIRE INSURANCE SERVICES, INC.
By:    /s/ Joseph R. Caporaso        
Name:    Joseph R. Caporaso            
Title:    SVP & Treasurer            
SETTLEMENT SERVICES, INC.
By:    /s/ Joseph R. Caporaso        
Name:    Joseph R. Caporaso            
Title:    Treasurer                



SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, UK Security
Trustee, Australian Security Trustee, an Issuing Bank and a Lender
By:    /s/ Lex Mayers                
Name:    Lex Mayers                
Title:    SVP                    



SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2

BANK OF AMERICA, N.A., as Syndication Agent and a Lender
By:    /s/ Ryan Maples            
Name:    Ryan Maples                
Title:    Vice President                

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2

CITIZENS BANK, N.A., as Documentation Agent and a Lender
By:    /s/ Michael Makaitis            
Name:    Michael Makaitis            
Title:    Vice President                

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender
By:    /s/ Dan Komitor            
Name:    Dan Komitor                
Title:    Senior Relationship Manager        



SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2

FIFTH THIRD BANK, operating through its Canadian Branch
By:    /s/ Ramin Ganjavi            
Name:    Ramin Ganjavi            
Title:    Director                

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2

HSBC BANK USA, NA, as an Issuing Bank and a Lender
By:    /s/ Devin Moore            
Name:    Devin Moore                
Title:    Vice President                

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2

THE NORTHERN TRUST COMPANY, as a Lender
By:    /s/ Kimberly A. Crotty        
Name:    Kimberly A. Crotty            
Title:    VP                    

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2

ROYAL BANK OF CANADA, as a Lender
By:    /s/ Thomas Paton            
Name:    Thomas Paton                
Title:    Authorized Signatory            

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.2

SUNTRUST BANK, as a Lender
By:    /s/ Paula Mueller            
Name:    Paula Mueller                
Title:    Director                



SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT

